James Hopson, and American
                                                               Bank of Texas, NA f/k/a State
                                                                     Bank & Trust of



                          Fourth Court of Appeals
                                San Antonio, Texas
                                      March 20, 2015

                                   No. 04-14-00085-CV

                                    Elizabeth WEYEL,
                                         Appellant

                                             v.

    James HOPSON, and American Bank of Texas, NA f/k/a State Bank & Trust of Seguin,
                                    Appellees

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 12-1630-CV
                        The Honorable William Old, Judge Presiding

                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason K. Pulliam, Justice

      The court has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED.

                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court